DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*** In response to the Printer Query Form dated June 29, 2021, the Examiner’s Amendment in the last office action is corrected in that a typographical error of claim 1, line 5 (not claim 9, line 5) for missing of the word “and”, after the term “dots;”.

*** This office action is responsive to Applicant’s Election filed May 11, 2021.  Claims 1-20 are pending, in which claims 11-20 are non-elected without traverse.

  Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in Paper dated May 11, 2021

Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s amendment is for correction of a typographical error of the dependency of claim 9 to claim 8, instead of claim 1, since claim 8 already provides the antecedent basis for “the transferring stamp” as recited in claim 9 (note similarity of canceled claim 19 to depend on canceled claim 18, where claim 19 similarly recites “the transferring stamp”).  
Examiner’s amendment is also for correction of a typographical error of claim 1, line 5, for missing of the word “and” after the term “dots;”.   This application is in condition for allowance except for the presence of claims 11-20, non-elected invention, without traverse.  Accordingly,


IN THE CLAIMS:

	** Claims 11-20 have been canceled.
	** In the claim 9, line 1, change “claim 1”   to   --claim 8--.
	** In claim 1, line 5, change “dots;”   to   --dots; and--.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
 The references of record including Nuzzo (7,622,367), Kim (2019/0006180), Kim (2018/0100046), Kim (2015/0352586), Lee (2013/0098540), Xie (8,685,528), Shannon (8,480,942), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method for creating a patterned quantum dot layer, or fairly make a prima facie obvious case of the claimed method for creating a patterned quantum dot layer, in combination with other claimed processing limitations as recited in base claim 1, the inclusion of bringing a patterning stamp in contact with a layer of quantum dots disposed on a substrate, the patterning stamp comprising a patterned photoresist layer disposed on an elastomer layer, such that a portion of the quantum dots in contact with the patterned photoresist layer adheres to the patterning stamp, the portion of the quantum dots being adhered quantum dots; and peeling the patterning stamp from the substrate with a peeling speed larger than a predetermined peeling speed to remove the adhered quantum dots from the substrate, wherein a remaining portion of the quantum dots forms a patterned quantum dot layer on the substrate.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822